United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 22-1192
                       ___________________________

                               Nigeria Lee Harvey,

                      lllllllllllllllllllllPlaintiff - Appellant,

                                          v.

  Minnesota Department of Correction; Paul Schnell, Commissioner; Michelle
 Smith, Deputy Commissioner; Guy Bosch, Warden of the Minnesota Stillwater
Correctional Facility; Lisa Stenseth, Associate Warden of Administration; Victor
Wanchena, Associate Warden of Administration; Andrew Reed, Program Director;
    Brianna Erickson, 2nd Watch Commander; Marisa Williams, 3rd Watch
Commander; Monica Arons, RN Supervisor; Lynn Noll, Health Services Director;
Nanette Larson, Director of Nursing; Tina Sneen, Director of Nursing; Centurion
                               of Minnesota, L.L.C.,

                     lllllllllllllllllllllDefendants - Appellees.
                                      ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                                ____________

                            Submitted: May 17, 2022
                              Filed: June 6, 2022
                                [Unpublished]
                                ____________

Before COLLOTON, GRUENDER, and BENTON, Circuit Judges.
                        ____________
PER CURIAM.

       Minnesota inmate Nigeria Harvey appeals a decision of the district court1
dismissing his action under 42 U.S.C. § 1983 for failure to exhaust administrative
remedies. Upon careful review, we conclude that dismissal was proper. See 42
U.S.C. § 1997e(a); Johnson v. Jones, 340 F.3d 624, 627 (8th Cir. 2003). Specifically,
Harvey failed to comply with the Minnesota Department of Corrections grievance
procedure by sending a letter directly to its Central Office without first sending a kite
to the appropriate staff person at the prison and filing a formal grievance with the
facility’s grievance coordinator. See Burns v. Eaton, 752 F.3d 1136, 1141 (8th Cir.
2014). He also did not show that his administrative remedies were unavailable. See
Ross v. Blake, 136 S. Ct. 1850, 1859-60 (2016); Gibson v. Weber, 431 F.3d 339, 341
(8th Cir. 2005).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
John F. Docherty, United States Magistrate Judge for the District of Minnesota.

                                          -2-